Exhibit 99.3 Poster Session at ASCO, Chicago, IL (May 31- June 4, 2013) Abstract #112607: Pharmacokinetics (PK) of ibrutinib in patients with chronic lymphocytic leukemia (CLL) Date/Time:June 02, 2013,8:00AM - 11:45AM Location: S Hall A2 Juthamas Sukbuntherng, Purvi Jejurkar, Stephen Chan, Anh L Tran, Davina Moussa, Danelle Frances James, David Loury; Pharmacyclics, Sunnyvale, CA Background:Ibrutinib is a first-in-class selective small molecular inhibitor of Bruton’s tyrosine kinase (BTK) under development for the treatment of B-cell malignancies.Because of covalent binding to cys-481 of BTK, ibrutinib has a sustained pharmacodynamic (PD) effect. The aim of this study was to determine the PK of ibrutinib in patients (pts) with CLL. Methods:A Phase 1b/2 study (PCYC-1102-CA) of an oral dosing of single agent ibrutinib was conducted in pts with treatment-naïve (TN) or relapsed/refractory (R/R) CLL.Pts were enrolled into one of the following groups:R/R pts at 420 mg/day (n27), TN pts at 420 mg/day (n26), R/R pts at 840 mg/day (n34), R/R high-risk pts at 420 mg/day (n24), TN pts at 840 mg/day (n5), and R/R pts at 420 mg/day for food-effect evaluation (n16).One cycle was 28 days.Blood samples for PK assessment were obtained during the first cycle.PK parameters were calculated using non-compartmental analyses. Results:A total of 132 pts (98 males and 34 females) with CLL were treated across the 6 groups.Median ages for Groups 1 through 6 were 64, 71, 64, 68, 71, and 62 years, respectively.Ibrutinib exhibited rapid absorption (median Tmax of 2 h) and a mean elimination plasma half-life of approximately 6-9 hours.The AUCtau increased approximately proportional to doses from 420 to 840 mg/day.No accumulation of ibrutinib was apparent on Day 8.Ibrutinib exposure in males and females was similar.At 420 mg/day, pts ³ 65 years old had AUC values that were ~30% higher than those of pts < 65 years.In R/R pts, there were no substantive differences in systemic exposure to ibrutinib between the del 17p positive and del 17p negative pts.An increase in ibrutinib exposure (<2-fold) was observed when administration with high-fat breakfast was compared to administration following an overnight fast. In all cases, %CV of AUC ranged from 50 to 100%. Conclusions:Ibrutinib demonstrated rapid absorption and elimination and was well tolerated at doses of 420 and 840 mg/day.Lack of significant exposure differences with respect to age, gender, or 17p del status indicates that dose adjustment in these populations is not required.Because of a sustained PD effect ibrutinib can be dosed once daily despite a relatively rapid clearance.
